                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO



 TARANGO D. PADILLA,

                       Petitioner,               Case No. 1:17-cv-00527-BLW

 vs.                                             MEMORANDUM DECISION
                                                 AND ORDER
 RANDY BLADES,

                       Respondent.




       Earlier in this matter, the Court granted Respondent Randy Blades’ Motion for

Partial Summary Dismissal of Petitioner Tarango D. Padilla’s Petition for Writ of Habeas

Corpus. (Dkts. 8, 12.) Petitioner is challenging his state court grand theft and persistent

violator convictions. Petitioner was permitted to proceed to the merits of a subclaim

contained in Claim Two, alleging Sixth Amendment ineffective assistance of counsel.

Respondent has filed a Response and Brief in Support of Dismissal as to the remaining

claim. (Dkt. 13.) Petitioner has elected not to file a reply.

       The Court takes judicial notice of the records from Petitioner’s state court

proceedings, which have been lodged by the parties. See Fed. R. Evid. 201(b); Dawson v.

Mahoney, 451 F.3d 550, 551 (9th Cir. 2006). Having carefully reviewed the record,

including the state court record, the Court finds that the parties have adequately presented



MEMORANDUM DECISION AND ORDER - 1
the facts and legal arguments in the briefs and record and that oral argument is

unnecessary. See D. Idaho L. Civ. R. 7.1(d). Accordingly, the Court enters the following

Order.


         REVIEW OF INEFFECTIVE ASSISTANCE OF COUNSEL CLAIM


   1. Standard of Law

         Title 28 U.S.C.§ 2254(d), as amended by the Anti-terrorism and Effective Death

Penalty Act of 1996 (“AEDPA”), applies when a petitioner files a federal habeas corpus

action to challenge a state court judgment. That section limits relief to instances where

the state court’s adjudication of the petitioner’s claim:

         1.     resulted in a decision that was contrary to, or involved an
                unreasonable application of, clearly established Federal law,
                as determined by the Supreme Court of the United States; or

         2.     resulted in a decision that was based on an unreasonable
                determination of the facts in light of the evidence presented in
                the state court proceeding.

28 U.S.C. § 2254(d).

         Where a petitioner contests the state court’s legal conclusions, including

application of the law to the facts, § 2254(d)(1) governs. That section consists of two

alternative tests: the “contrary to” test and the “unreasonable application” test.

         Under the first test, a state court’s decision is “contrary to” clearly established

federal law “if the state court applies a rule different from the governing law set forth in

[the Supreme Court’s] cases, or if it decides a case differently than [the Supreme Court]




MEMORANDUM DECISION AND ORDER - 2
[has] done on a set of materially indistinguishable facts.” Bell v. Cone, 535 U.S. 685, 694

(2002).

       Under the second test, to satisfy the “unreasonable application” clause of

§ 2254(d)(1) the petitioner must show that the state court—although it identified “the

correct governing legal rule” from Supreme Court precedent—nonetheless “unreasonably

applie[d] it to the facts of the particular state prisoner’s case.” Williams (Terry) v. Taylor,

529 U.S. 362, 407 (2000). “Section 2254(d)(1) provides a remedy for instances in which

a state court unreasonably applies [Supreme Court] precedent; it does not require state

courts to extend that precedent or license federal courts to treat the failure to do so as

error.” White v. Woodall, 572 U.S 415, 426 (2014).

       When a petitioner contests the reasonableness of the state court’s factual

determinations based entirely on the state court record, a federal court must undertake a §

2254(d)(2) analysis. Taylor v. Maddox, 366 F.3d 992, 999 (9th Cir. 2004), abrogated on

other grounds as recognized in Murray v. Schriro, 745 F.3d 984 (9th Cir. 2014). There

are two general ways to challenge factual findings as unreasonable under § 2254(d)(2).

“First, a petitioner may challenge the substance of the state court’s findings and attempt

to show that those findings were not supported by substantial evidence in the state court

record. Second, a petitioner may challenge the fact-finding process itself on the ground

that it was deficient in some material way.” Hibbler v. Benedetti, 693 F.3d 1140, 1146

(9th Cir. 2012) (internal citations omitted).

       If a federal district court concludes that the state reasonably found the facts and

applied the correct federal legal precedent but nevertheless came to an incorrect


MEMORANDUM DECISION AND ORDER - 3
conclusion, habeas corpus relief is not necessarily warranted. Rather, the federal district

court also must conclude that the state court decision is objectively unreasonable.

Lockyer v. Andrade, 538 U.S. 63, 75 (2003); Bell, 535 U.S. at 694. If fairminded jurists

could disagree on the correctness of the state court’s decision, then the decision is

considered “objectively reasonable,” and relief is not warranted under § 2254(d)(1).

Harrington v. Richter, 562 U.S. 86, 101 (2011). Stated differently, if all fairminded

jurists would agree that the state court decision is incorrect, that equates to a finding that

the decision is “objectively unreasonable.” After any mandatory harmless error review,

then habeas corpus relief can be granted. The Supreme Court emphasized that “even a

strong case for relief does not mean the state court’s contrary conclusion was

unreasonable.” Id. (internal citation omitted).

       Strickland v. Washington, 466 U.S. 668 (1984) is the clearly-established law

governing Sixth Amendment claims of ineffective assistance of counsel. Strickland

dictates that, to succeed on an ineffective assistance claim, a petitioner must show that (1)

counsel’s performance was deficient in that it fell below an objective standard of

reasonableness, and that (2) the petitioner was prejudiced by the deficient performance.

Id. at 684.

       In assessing trial counsel’s performance under Strickland’s first prong, a

reviewing court must view counsel’s conduct at the time that the challenged act or

omission occurred, making an effort to eliminate the distorting lens of hindsight. Id. at

689. The court must indulge in the strong presumption that counsel’s conduct fell within

the wide range of reasonable professional assistance. Id.


MEMORANDUM DECISION AND ORDER - 4
       In assessing prejudice under Strickland’s second prong, a court must find that,

under the particular circumstances of the case, there is a reasonable probability that, but

for counsel’s errors, the result of the proceeding would have been different. Id. at 684,

694. A reasonable probability is one sufficient to undermine confidence in the outcome.

Id. at 694.

       A petitioner must establish both deficient performance and prejudice to prove an

ineffective assistance of counsel claim. 466 U.S. at 697. On habeas review, the court may

consider either prong of the Strickland test first, or it may address both prongs, even if

one is deficient and will compel denial. Id.

       The foregoing standard, giving deference to counsel’s decisionmaking, is the de

novo standard of review. Another layer of deference—to the state court decision—is

afforded under AEDPA. In giving guidance to district courts reviewing Strickland claims

on habeas corpus review, the United States Supreme Court explained:

              The pivotal question is whether the state court’s application
              of the Strickland standard was unreasonable. This is different
              from asking whether defense counsel’s performance fell
              below Strickland’s standard. Were that the inquiry, the
              analysis would be no different than if, for example, this Court
              were adjudicating a Strickland claim on direct review of a
              criminal conviction in a United States district court. Under
              AEDPA, though, it is a necessary premise that the two
              questions are different. For purposes of § 2254(d)(1), “an
              unreasonable application of federal law is different from an
              incorrect application of federal law.” Williams, supra, at 410,
              120 S.Ct. 1495. A state court must be granted a deference and
              latitude that are not in operation when the case involves
              review under the Strickland standard itself.

Harrington v. Richter, 562 U.S. 86, 112 (2011).



MEMORANDUM DECISION AND ORDER - 5
         Within an ineffective assistance of counsel claim, the Court also reviews the law

governing the subject of the alleged deficient performance—here, Fourth Amendment

search and seizure issues. The Fourth Amendment of the United States Constitution

protects citizens from unreasonable searches and seizures by the government. U.S. Const.

amend. IV. This protection extends to brief investigatory stops of persons that fall short

of traditional arrest. United States v. Arvizu, 534 U.S. 266, 273 (2002) (citing Terry v.

Ohio, 392 U.S. 1, 9 (1968)).


   2. State Court Decision

         Petitioner asserts that his trial counsel was ineffective in failing to move to

suppress unconstitutionally-obtained evidence. The Court does not recite the complete

history of Petitioner’s case, which is included in Respondent’s briefing, but focuses on

that which is relevant. After the Idaho Court of Appeals affirmed denial of his post-

conviction review petition, Petitioner’s claim was heard anew by the Idaho Supreme

Court.

         That Court characterized the relevant facts as follows:

                On August 7, 2011, at about 2:00 a.m., Mr. Padilla was walking
                down an alley when a police car pulled up with its headlights off.
                The officer turned on the car's headlights and turned the vehicle so
                that Mr. Padilla could see that it was a clearly marked police car.
                After stopping the car, the officer began getting out, and Mr. Padilla
                turned and began running away. The officer shouted several times
                for Mr. Padilla to stop, but he kept running. The officer ran after
                him. Mr. Padilla ran between some houses and jumped over a fence,
                twisting his ankle when he landed and fell to the ground. As he lay
                in the bushes where he had fallen, he tossed everything that he did
                not want found on him into the bushes. Those items included a
                stolen credit card and pieces of a spark plug, which can be used to


MEMORANDUM DECISION AND ORDER - 6
              break into vehicles. Another officer heard the first officer's radio call
              for assistance, and he located Mr. Padilla where he had fallen. He
              immediately handcuffed Mr. Padilla and patted him down for
              weapons, but did not feel anything that felt like a weapon. When the
              first officer arrived, he searched the area where Mr. Padilla had been
              and found a credit card issued to a Mr. Mauch, some money, and the
              pieces of the spark plug, which he knew from his training and
              experience could be used to break into vehicles. He observed that all
              of these items were clean and appeared to have been recently placed
              there. The officer then searched Mr. Padilla's person and found two
              other credit cards belonging to a Ms. Labrum and more pieces of a
              spark plug.

Padilla v. State of Idaho, 389 P.3d 169, 171 (Idaho 2016).

       The state district court made the following findings of fact on post-conviction

review, as cited in the Idaho Court of Appeals’ opinion affirming denial of post-

conviction relief:

              [T]he district court found the facts to be those as stated by the
              officer. In fact, Padilla’s claims that he ran because he
              thought he was going to get jumped by someone and that he
              would have stopped had he known it was a police officer,
              were specifically found by the district court to not be credible.
              The district court explained that Padilla’s testimony was
              “simply not credible” because his statement that he ran
              because he feared he would “get jumped” was “totally
              inconsistent” with his prior statement: “I was trying to make
              sure I didn't have nothing on me in case I got found. I mean, it
              wasn't—I had a misdemeanor warrant for a misdemeanor
              DUI at that time also, so I was panicking. I didn't want to pick
              up more charges because I thought I might have some weed
              on me.” The district court’s factual findings support at least
              the reasonable inference that Padilla knew police were
              present, and that police believed he was aware of their
              presence.

Padilla v. State of Idaho, No. 43292, 2016 WL 2746922, at *4 (Idaho Ct. App. May 12,

2016), aff'd, 389 P.3d 169 (2016).



MEMORANDUM DECISION AND ORDER - 7
          Petitioner made three Fourth Amendment arguments to the Idaho Supreme Court.

This Court will examine whether any argument provides grounds for habeas corpus

relief.


                  A.    Seizure Argument

          Petitioner first argues that police had no reasonable suspicion to begin chasing him

for a purported investigative purpose, and, therefore, the evidence found near and on him

should have been suppressed. The Idaho Supreme Court recognized the correct legal

precedents for determining the moment when Petitioner was seized:

                        A seizure does not occur until a person is either
                 physically restrained by the police or yields to a show of
                 authority and stops. California v. Hodari D., 499 U.S. 621,
                 626–29 (1991). “[T]he police can stop and briefly detain a
                 person for investigative purposes if the officer has a
                 reasonable suspicion supported by articulable facts that
                 criminal activity ‘may be afoot,’ even if the officer lacks
                 probable cause.” United States v. Sokolow, 490 U.S. 1, 7
                 (1989). Stated differently, the Supreme Court has
                 acknowledged “the authority of the police to make a forcible
                 stop of a person when the officer has reasonable, articulable
                 suspicion that the person has been, is, or is about to be
                 engaged in criminal activity.” United States v. Place, 462
                 U.S. 696, 702 (1983).

    Padilla, 389 P.3d at 171-72.

          Petitioner argues that the police did not have reasonable suspicion simply because

he started running away. He proposed that the State had to prove that Petitioner knew the

car was a police car and that the police believed that Petitioner was aware of their

presence. The Idaho Supreme Court rejected that confining formulation and instead

turned to Terry v. Ohio, 392 U.S. 1, 21-22 (1968), which requires consideration of the

MEMORANDUM DECISION AND ORDER - 8
“totality of the circumstances.” Further, the Idaho Supreme Court quoted Illinois v.

Wardlow, 528 U.S. 119 (2000), where the United States Supreme Court observed:

“Headlong flight—wherever it occurs—is the consummate act of evasion: It is not

necessarily indicative of wrongdoing, but it is certainly suggestive of such.” Id. at 124.

       With this precedent in mind, the Idaho Supreme Court listed the circumstances

that constituted “articulable facts that criminal activity ‘may be afoot’”—a standard

which does not have to equate with probable cause. See Sokolow, 490 U.S. at 7. Those

fact included that Petitioner was walking down an alley at 2:00 a.m.; the officer

purposely positioned his car when parking so that Petitioner could clearly see that it was

a marked police car; and Petitioner did not just run down the alley or street, but ran

between two houses and jumped over a fence. Additional facts in the record are that the

officer observed Petitioner enter the alley, “shuffling” and “fumbling around,” and the

officer shouted several times for Petitioner to stop (which would have relieved Petitioner

of his fear that the officer was a potential assailant), but he kept running. (State’s Lodging

A-3, p. 73.)

       In U.S. v. Cortez, 449 U.S. 411 (1981), the Court instructed that the “totality of

circumstances-the whole picture-must be taken into account” by the detaining officers

who “must have a particularized and objective basis for suspecting the particular person

stopped of criminal activity.” Id. at 417. Based on the facts above and according to

correct Fourth Amendment legal principles, the Idaho Supreme Court concluded that

Petitioner was not seized while he was running from the police and, thus, the “totality of

circumstances” and “investigative stop” principles applied. Padilla, 389 P.3d at 171-72.


MEMORANDUM DECISION AND ORDER - 9
       While Petitioner continues to press his position that he is entitled to suppression

of the evidence because he ran to safety only because he feared he was going to “get

jumped” by an assailant, his subjective opinion is not the proper standard upon which to

judge this issue. Petitioner’s argument has been rejected multiple times by the United

States Supreme Court. In Illinois v. Wardlow, 528 U.S. 119 (2000), the Court reasoned:

                  Respondent and amici also argue that there are innocent
              reasons for flight from police and that, therefore, flight is not
              necessarily indicative of ongoing criminal activity. This fact
              is undoubtedly true, but does not establish a violation of the
              Fourth Amendment. Even in Terry, the conduct justifying the
              stop was ambiguous and susceptible of an innocent
              explanation. The officer observed two individuals pacing
              back and forth in front of a store, peering into the window and
              periodically conferring. 392 U.S., at 5–6, 88 S.Ct. 1868. All
              of this conduct was by itself lawful, but it also suggested that
              the individuals were casing the store for a planned robbery.
              Terry recognized that the officers could detain the individuals
              to resolve the ambiguity. Id., at 30, 88 S.Ct. 1868.
              In allowing such detentions, Terry accepts the risk that officers may
              stop innocent people. Indeed, the Fourth Amendment accepts that
              risk in connection with more drastic police action; persons arrested
              and detained on probable cause to believe they have committed a
              crime may turn out to be innocent. The Terry stop is a far more
              minimal intrusion, simply allowing the officer to briefly investigate
              further. If the officer does not learn facts rising to the level of
              probable cause, the individual must be allowed to go on his way.

Id., pp. 125-26.

       First, Petitioner has brought forward nothing that would cause this Court to

question the fact-finding of the state district court that was adopted by the state appellate

courts. Petitioner’s facts are quite similar to those in Wardlow and Terry; thus, Petitioner

is hard-pressed to show objective unreasonableness, let alone error, in the Idaho Supreme




MEMORANDUM DECISION AND ORDER - 10
Court’s analysis of his first Fourth Amendment argument underlying the Sixth

Amendment ineffective assistance claim.


               B. Submission to Police Authority Argument

       Petitioner’s second point of contention is that he believes the items he discarded

while lying in the bushes should have been suppressed because he “submitted himself to

police authority” when he decided to hide in the bushes after he had injured his ankle and

before the police found him. Clearly-established law governing this point is found in

California v. Hodari D., 499 U.S. 621 (1991), where Hodari, upon finding himself being

pursued by a police officer, “tossed away what appeared to be a small rock,” later

identified as crack cocaine. The issue before the United States Supreme Court was

whether, at the time he dropped the drugs, Hodari had been “seized” within the meaning

of the Fourth Amendment. The Supreme Court held that a seizure requires either

touching by the police officers or submission to authority by the suspect. Id., pp. 623-27.

       The Idaho Supreme Court determined that the record in Petitioner’s case does not

support his assertion that he had submitted himself to authority of the officers and was

seized before he discarded the items in the bushes, based on Petitioner’s testimony:

       Q.     Did you stop yourself or did the police stop you?

       A.     I didn't stop ’cause my ankle, I was hurt, and I was laying in the
              bushes, and I believe it was then, ’cause I heard numerous other
              vehicles racing, vroom. A lot of commotion was happening like right
              then. I was like, oh, those officers, those cops.

       Q.     They found you?




MEMORANDUM DECISION AND ORDER - 11
       A.     Yeah, they eventually found me behind Fuller Law Office, right
              there behind the office.

Padilla, 389 P.3d at 172.

       The Idaho Supreme Court rejected Petitioner’s argument readily because he did

not let the police know he was submitting to their authority. Id., pp. 172-73. Rather, he

was hiding from them, which would lead to the opposite conclusion of a passive but

conscious decision to not submit to their authority. There is no unreasonableness apparent

in this decision of the Idaho Supreme Court.


                C. “But For” Argument

       Petitioner’s third alternative argument was that the discarded items should be

suppressed, because police officers would not have found them but for their

unconstitutional seizure of him. Rejecting this argument, the Idaho Supreme Court stated,

“As discussed above his seizure was not unconstitutional, and the items were just lying

on the ground where they could be found without seizing him.” Padilla, 389 P.3d at 173.

This is sound reasoning based on the foregoing discussion and does not require further

comment.


   3. Whether Counsel was Ineffective

       Wrapping the Fourth Amendment analysis into the Sixth Amendment ineffective

assistance of counsel determination, the Idaho Supreme Court determined that a motion

to suppress the evidence found at the scene and on Petitioner’s person would not have

been successful because the evidence presented at the hearing showed that Petitioner’s



MEMORANDUM DECISION AND ORDER - 12
search and seizure were within constitutional bounds. Accordingly, the Idaho Supreme

Court concluded, there was no ineffective assistance of counsel in failing to file a motion

to suppress.

       To prevail on his claim in habeas corpus, Petitioner must show that the Idaho

Supreme Court applied the foregoing precedent in an objectively unreasonable manner.

Stated another way, he “must show that the decision “was so lacking in justification that

there was an error well understood and comprehended in existing law beyond any

possibility for fair-minded disagreement.” Richter, 562 U.S. at 103.

       As discussed in detail above, the Idaho Supreme Court’s opinion tracks governing

precedent and is reasonable and sound based on the facts and circumstances of the case.

There is nothing in the record supporting a conclusion that all reasonable jurists would

conclude that the decision is objectively unreasonable, or even erroneous. This Court

concludes that the claim fails either under AEDPA’s doubly-deferential review or plain

de novo review for lack of supporting facts to support Petitioner’s claims that his Fourth

or Sixth Amendment rights were violated. Accordingly, the Petition for Writ of Habeas

Corpus will be denied and dismissed in its entirety.

                                          ORDER

       IT IS ORDERED:

       1.      The Petition for Writ of Habeas Corpus (Dkt. 1) is DENIED and

               DISMISSED with prejudice.

       2.      The Court does not find its resolution of this habeas matter to be reasonably

               debatable, and a certificate of appealability will not issue. See 28 U.S.C.


MEMORANDUM DECISION AND ORDER - 13
